DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the. Claims 1-23 are pending.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  it appear to be missing dependency from claim 6.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The following claim languages lacks antecedent basis:
Claims 8: “the first relative network usage”.  

The following claim languages are not clear and indefinite:
As per claims 1, 13 and 19, it is not clear what a "hyper converged node" can be (e.g. any computing host; or a storage only cluster). Is it one computing node, or a plurality of computing nodes that are "converged"? 
	It is not clear how the "classifying" is done based on the "characteristics" (e.g. the characteristics are strings indicating different classifications; or characteristics are hardware capabilities and the classifying is determination of different tiers of services based on the capabilities).
	It is not clear what a "compute only node" can be (e.g. a CPU that has no memory attached; or a server that is only used for computation but not long term storage).
	It is not clear what the "cost" can be (e.g. monetary cost to a customer; or bandwidth needed to transfer data).
	It is not clear what is done by the "assigning" step (e.g. virtual machine is migrated to a computing node that contains the virtual disk; or virtual machine uses data that are stored on the compute node that contains the virtual disk w/o migration).
	It is not clear what the "virtual disk" can be (e.g. storage allocated to the "virtual machine" for storing data by execution of the virtual machine; or a redundant copy of data of the virtual machine; or a image of the virtual machine)

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 10, 12, 13, 14, 16, 19, 20 and 23 are rejected under 103 over Rajagopal et al (U.S. Pat. 8291159) in view of Jin et al (U.S. Pat. 9582297).

As per claim 1 Rajagopal teaches the invention substantially as claimed including a method comprising: determining, by a management processor of a virtual computing system (Figs. 1, 3 and 5, storage abstraction layer 100, col 14 lines 44-67), a characteristic for a virtual disk (VDS) hosted on a hyper converged node in a virtual computing system (Fig. 2, col 7 lines 56-67, col 8 lines 1-22, col 9 lines 21-45; col 4 lines 25-44 capacity, capabilities and quotas of physical storages that make up various VDS are determined and stored; VDS are hosted on volumes/hyper converged node of storage farm); 
VDS that satisfy VM request requirements are determined to host data for the VM; the VMs are on hosts that are not responsible for data storage, since handling of data storage is decoupled from the functioning of applications in VMs); and assigning, by the management processor, the virtual disk to host the data for the virtual machine located on the compute only node (col 9 lines 16-21, col 10 lines 13-15, col 12 lines 10-11).  

	Rajagopal does not explicitly teach classifying, by the management processor, the virtual disk based on the determined characteristic; and that the suitability of virtual disk is determined based on the classification.
	However Jin explicitly teaches classifying, by the management processor, the virtual disk based on the determined characteristic (col 4 lines 6-26 datastore having different capabilities are classified into different usage types); and that the suitability of virtual disk is determined based on the classification (col 4 lines 48-67, col 10 lines 11-25 datastore that are suitable for different usage types are used by virtual machines).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Rajagopal and Jin since both are directed towards provisioning of storage resources for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Jin into 

As per claim 2 Rajagopal as modified by Jin teaches wherein determining the characteristic comprises determining input-output throughput for the virtual disk (Rajagopal col 5 line 65- col 6 line 8, col 7 line 61 - col 8 line 5 characteristics of physical storage are determined; Jin col 4 lines 5-15, col 7 lines 9-16 determined characteristics are based on input-output characteristics).  

As per claim 4 Jin teaches wherein classifying the virtual disk comprises determining whether the virtual disk is a data disk or an operating system disk (col 10 lines 12-25, col 5 lines 43-54).  

As per claim 10 Rajagopal teaches wherein assigning the virtual disk to host the data for the virtual machine located on the compute only node comprises both initial and dynamic hosting (col 12 line 59 - col 13 line 7 VDS can be initially allocated and subsequently changed).  

As per claim 12 Rajagopal teaches wherein assigning the virtual disk to host the data for the virtual machine located on the compute only node comprises assigning multiple virtual disks on multiple nodes to host the data for the virtual machine located on the compute only node (col 11 lines 44-67).

As per claims 13, 14 and 16 they are reworded system versions of method claims 1, 2 and 4.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 2 and 4, respectively.

As per claims 19, 20 and 23 they are reworded product versions of method claims 1, 2 and 4.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 2 and 4, respectively.

Claims 3, 5-9, 11, 15, 17, 18, 21 and 22 are rejected under 103 over Rajagopal et al (U.S. Pat. 8291159) in view of Jin et al (U.S. Pat. 9582297) and in further view of Iyengar et al (U.S. Pub. 2017/0149875).

As per claim 3 Rajagopal as modified by Jin does not explicitly teach wherein determining the characteristic comprises determining a migration plan based on a migration cost for the virtual machine.  
	However Iyengar teaches wherein determining the characteristic comprises determining a migration plan based on a migration cost for the virtual machine (Figs. 2-8, [0044]-[0047], [0057], [0086], [0089]-[0090] where to host data and VM can be determined based on migration cost). 
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Iyengar and Rajagopal as modified by Jin since both are directed towards provisioning of storage resources for computing nodes.  One with ordinary skill in the art would be motivated to incorporate 

As per claim 5 Iyengar teaches wherein determining that the virtual disk is suitable to host data for the virtual machine on the compute only node comprises determining a network migration cost for migrating the virtual machine in the virtual computing system ([0044], [0045], [0057]).  

As per claim 6 Iyengar teaches wherein determining the network migration cost comprises determining a first relative network usage indicative of an amount of network traffic communicated over the virtual computing system between the virtual machine and the virtual disk when the virtual machine is located on a first candidate destination node, wherein the virtual disk stores files for the virtual machine ([0046], [0047], [0059], [0068] data transfer cost between storage nodes and compute nodes are determined).  

As per claim 7 Iyengar teaches wherein the first relative network usage is determined by multiplying a stability period by a first relative network usage rate between the virtual machine and the virtual disk ([0046], [0047] since data transfer cost of a task of a VM is determined by cloud providers and the total data transferred and task duration are both tracked by the cloud providers: Fig. 7,  [0071], it is obvious to one with ordinary skill in the art to understand that the total data transferred can obviously 

As per 8 Iyengar teaches wherein the first relative network usage is based on an I/O rate for communications between the virtual machine and the virtual disk ([0042], [0043], [0046], [0047] network usage is based on a data input and output cost).  

As per claim 9 Iyengar teaches wherein determining the characteristic  for the virtual disk comprises obtaining a network metric from a scheduler processor (Fig. 9 [0040], [0041], [0082]-[0084]).  

As per claim 11 Iyengar teaches further comprising migrating, by the management processor, the virtual machine to a different node based on performance metrics ([0089], [0090]).  

As per claims 15, 17 and 18 they are reworded system versions of method claims 3, 5 and 6.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 3, 5 and 6, respectively.

As per claim 21 Iyengar teaches further comprising migrating the virtual machine to another compute only node to reduce a network migration cost ([0089], [0090] application/virtual machine can be migrated to a different set of nodes to reduce total cost which incorporates network migration cost) .

As per claim 22 Iyengar teaches further comprising migrating the virtual disk to reduce a network migration cost ([0053], [0060] data is moved to reduce total cost which incorporates network migration cost).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BING ZHAO/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        15